Citation Nr: 1732713	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a higher rating for the symptoms of Grave's disease, post-thyroidectomy, evaluated as 30 percent disabling prior to June 15, 2011, and 60 percent disabling thereafter.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Board issued a decision granting the Veteran's service connection claim for thyroid eye disease, and remanding the Veteran's claim seeking an increased rating for Grave's disease for further development.

In a July 2015 rating decision, the RO granted assigned a 60 percent rating for the Veteran's Grave's disease, effective as of June 15, 2011.

The Board acknowledges that apparently when interpreting the Board's remand directives to obtain evidence regarding any mental disturbances related to the Veteran's Grave's disease, the RO determined that a reevaluation of the Veteran's service-connected psychiatric disorder of major depressive disorder with panic disorder (a disability related to the Veteran's Grave's disease) was warranted.  Thereafter, the RO adjudicated the issue of entitlement to an increased rating for this psychiatric disorder, as reflected in an October 2015 supplemental statement of the case, and the Veteran's representative addressed the issue as if it were in appellate status, as reflected in a June 2017 informal hearing presentation argument.  However, service connection was granted, and an initial disability rating was assigned, for this psychiatric disorder in an unappealed March 2014 rating decision promulgated during this appeal.  Given that the Veteran did not disagree with the rating assigned, the Board does not have jurisdiction over any related increased rating claim, and the issue of entitlement to an increased rating for this psychiatric disorder will not be adjudicated in this decision.  



FINDINGS OF FACT

1.  Prior to June 15, 2011, the Veteran experienced a cataract and paresthesias of the arms and legs, but did not experience bradycardia or demonstrated clinical evidence of muscle weakness.

2.  After June 15, 2011, the Veteran has not experienced bradycardia or demonstrated clinical evidence of muscle weakness.


CONCLUSIONS OF LAW

1.  For the appeal period prior to June 15, 2011, the criteria for a rating of 60 percent, but not more, for the symptoms of Grave's disease, post-thyroidectomy, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.119, Diagnostic Codes 7903, 7905 (2016).

2.  For the appeal period commencing June 15, 2011, the criteria for a rating higher than 60 percent for the symptoms of Grave's disease, post-thyroidectomy, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.119, Diagnostic Codes 7903, 7905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's Grave's disease has been evaluated pursuant to both the rating criteria for hypothyroidism, as set forth in 38 C.F.R. § 4.119, Diagnostic Code 7903, and the rating criteria for hypoparathyroidism, per Diagnostic Code 7905, as the Veteran has been diagnosed with both disorders as manifestations of her Grave's disease.  

Per Diagnostic Code 7903, which outlines the rating criteria for hypothyroidism, a 30 percent rating is assigned based on evidence of fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned based on evidence of muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Per Diagnostic Code 7905, which outlines the rating criteria for hypoparathyroidism, a 10 percent rating is assigned based on evidence of continuous medication required for control; a 60 percent rating is assigned based on evidence of marked neuromuscular excitability, or for paresthesias (or arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure; and a 100 percent rating is assigned based on evidence of marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either a cataract or evidence of intracranial pressure (such as papilledema).  

The rating period on appeal commences as of the date of receipt of the instant increased rating claim in January 2011, and the Veteran is in receipt of a 30 percent rating (assigned since 2003 per Diagnostic Code 7903) from January 2011  until June 2011, when the RO increased her rating to 60 percent disabling (per Diagnostic Code 7905).

With regard to the rating period prior to June 2011, when the Veteran is in receipt of a 30 percent rating, in order for the Veteran to warrant the assignment of the next higher rating of 60 percent, the evidence of record must either reflect that (a) the Veteran demonstrated muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain to warrant the assignment of an increased rating per Diagnostic Code 7903; or (b) that the Veteran demonstrated marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor), or paresthesias (or arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  

In an April 2011 statement record, the Veteran reported experiencing Grave's disease related symptoms of cold intolerance, a significant weight increase, cardiac problems, bowel obstructions, extreme weakness, extreme sleepiness, and a left eye cataract.  The Veteran's VA treatment records from this relatively short period do not specifically reflect her treatment for these complaints; however, the June 2011 VA examination found objective evidence of weight gain (a 20 percent gain from prior baseline) and mental disturbance, but no evidence of muscular weakness; and evidence of paresthesias of the arms and legs plus evidence of a cataract.  Based on these clinical findings of the June 2011 VA examination, coupled with the Veteran's April 2011 report of similar symptoms, the Board finds that it is reasonable to conclude that the symptoms detected during the Veteran's June 2011 VA examination were also evident at the time she filed the instant increased rating claim in January 2011.  Thus, given the evidence during the June 2011 VA examination that the Veteran had both a cataract and paresthesias of the arms and legs, the Board finds the assignment of a 60 percent rating per Diagnostic Code 7905 from the period spanning from January 2011 to June 2011 is warranted.

However, the evidence of record from this period of January to June 2011, as well as the evidence of record for the rating period thereafter, fail to reflect findings sufficient for awarding the next higher rating of 100 percent, either pursuant to Diagnostic Code 7903 or 7905.  In that regard, per Diagnostic Code 7903, a 100 percent rating is awarded based on evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness; and a 100 percent rating is warranted per Diagnostic Code 7905 based on evidence of marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either a cataract or evidence of intracranial pressure (such as papilledema).  However, at no point during the appeal period has the Veteran ever demonstrated bradycardia, thereby failing to warrant the assignment of a 100 percent rating per Diagnostic Code 7903, and while the Veteran has reported experiencing muscular weakness, no clinical evidence of such has been observed during the entirety of this appeal, thereby failing to warrant the assignment of a 100 percent rating per Diagnostic Code 7905.  

Specifically, the Veteran's pulse rates, as recorded during the entire appeal period, have ranged from 109 beats per minute (bpm), as recorded during October 2011 VA treatment, to 60 bpm recorded during December 2014 VA treatment, with the low reading being outlier, as the large majority of the Veteran's pulse readings throughout the appeal have been recorded as in the 70's and 80's.  Moreover, with regard to the Veteran's reported muscular weakness, while the Board does not doubt the sincerity of her reported symptomatology, clinical testing performed during her VA examinations her not revealed objective evidence of muscular weakness, and the VA examiner who conducted her July 2015 VA examination stated that the Veteran did not report any experiencing any muscle weakness during the examination but did report engaging in physical exercise, such as running five-kilometer races, which indicated no such weakness or related limitations.  

Accordingly, the Board finds that while the assignment of a 60 percent rating is warranted for the appeal period from January to June 2011, a rating higher than 60 percent is not warranted at any point throughout the appeal period.  Thus, the Board finds that the preponderance of the evidence is against assigning a rating higher than 60 percent; therefore there is no reasonable doubt to resolve on the Veteran's behalf, and a rating higher than 60 percent for the symptoms of Grave's disease is not warranted.  


ORDER

A 60 percent rating for the appeal period prior to June 15, 2011 is granted, subject to the laws and regulations governing VA benefits.

A rating higher than 60 percent for the appeal period commencing on June 15, 2011 is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


